         Case 3:20-cr-00212-MO           Document 17       Filed 12/22/20      Page 1 of 2




JOHN ROBB, OSB. No. 104910
john@salilaw.com
Kevin Sali LLC
1500 S.W. First Ave., Suite 1020
Portland, OR 97201
Telephone: (971) 407-3372
Facsimile: (503) 765-5377

Attorney for Defendant Christopher Fellini



                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION


  UNITED STATES OF AMERICA,                                          Case No. 3:20-cr-00212-MO

                  Plaintiff,
                                                      DEFENDANT’S UNOPPOSED MOTION
          vs.                                         TO CONTINUE TRIAL DATE

  CHRISTOPHER FELLINI,

                  Defendant.

                                     UNOPPOSED MOTION

       Defendant Christopher Fellini, by and through his counsel, John Robb, hereby moves for

a continuance of the currently scheduled trial date. Undersigned counsel certifies that Mr. Fellini

agrees with this request, understands the rights provided by the Speedy Trial Act, and waives

those rights to the extent necessary for the granting of this motion in light of the reasons therefor,

and that the government, by and through its counsel Gary Sussman, does not oppose this motion.

       Mr. Fellini requests that the currently scheduled trial, now set for January 5, 2021, be

continued to a date in April. This unopposed motion is made pursuant to 18 U.S.C. § 3161, the




PAGE 1 –        DEFENDANT’S UNOPPOSED MOTION TO CONTINUE TRIAL DATE
         Case 3:20-cr-00212-MO         Document 17       Filed 12/22/20     Page 2 of 2




Federal Rules of Criminal Procedure, and the Fifth and Sixth Amendments to the United States

Constitution.

       Defense counsel respectfully submits that, under the Speedy Trial Act, such a

continuance is necessary because the failure to grant such a continuance would unduly prejudice

defendant and would deny defense counsel adequate time to prepare for trial (taking into account

the exercise of due diligence). Accordingly, the ends of justice served by granting such a

continuance outweigh the best interests of the public and the defendant in a speedy trial. 18

U.S.C § 3161(h)(7)(A)-(B).

       DATED: December 22, 2020

                                             KEVIN SALI LLC

                              By:            s/John Robb
                                             JOHN ROBB, OSB No. 104910
                                             john@salilaw.com
                                             Tel.: (971) 407-3372
                                             Fax: (503) 765-5377
                                             Attorney for Defendant Christopher Fellini




PAGE 2 –        DEFENDANT’S UNOPPOSED MOTION TO CONTINUE TRIAL DATE
